37 F.3d 1502NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Albert L. CHRISTNER;  Karen K. Christner; Appellants,FARM CREDIT BANK OF OMAHA, formerly known as Federal LandBank of Omaha, a Corporation; Bernard W. Christner, PersonalRepresentative for the Estate of Evalyn L. Christner,Deceased;  Horseshoe Ranch Trust, Defendants.
No. 94-1468.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 3, 1994.Filed:  Oct. 20, 1994.

Before McMILLIAN, FAGG and BOWMAN, Circuit Judges.
PER CURIAM.


1
Albert L. Christner and his wife, Karen, appeal following the sale of property authorized by order of the District Court1 for the District of Nebraska.  The Christners also appeal the district court's2 order granting the United States a deficiency judgment against them.  We dismiss this appeal for lack of jurisdiction and for failure to prosecute under 8th Cir.  R. 3C.


2
After entry of a default judgment in favor of the United States against the Christners and a judgment and Decree of Foreclosure, the district court issued an order in October 1993 authorizing the sale of property.  The Christners did not appeal.  After the district court denied on December 29, 1993, the Christners' motion to stay the sale, the United States purchased the property at the sale held on January 6, 1994.  On February 7, 1994, the Christners filed a notice of appeal, indicating they were appealing "the sale of the land on January 6, 1994 and Judgment."  On March 3, 1994, following a hearing, the district court granted the United States' motion for confirmation of the sale, over the Christners' objections.


3
After appellate briefs were filed, the Christners filed a second notice of appeal on June 13, 1994, appealing a deficiency judgment entered on May 17, 1994, in favor of the United States and against the Christners.  No briefs have been submitted relating to this judgment.


4
Although the subject "judgment" of the Christners' February 7 notice of appeal is not clear, we conclude that the notice was untimely as to the foreclosure decree or the order authorizing the sale.  If the Christners were attempting to appeal from the December 29 order, that order denying the motion to stay the sale was not a final appealable order under 28 U.S.C. Sec. 1291 and does not fit within the collateral order doctrine exception.   See Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541, 546-47 (1949).  We also dismiss, for failure to prosecute, that part of the appeal relating to the deficiency judgment.  The Christners were notified of the briefing schedule, and failed to file a brief.  See 8th Cir.  R. 3C.


5
Accordingly, this appeal is dismissed.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska


2
 The Honorable Lyle E. Strom, Chief Judge, United States District Court for the District of Nebraska